Citation Nr: 1409317	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  07-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Vetera had active service from February 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.  

In January 2009, November 2010, and April 2011, the Board remanded the case for additional development.  Thereafter, the Board sought opinion from a Veterans Health Administration (VHA) medical expert in May 2013 and July 2013.  The case is now ready for final appellate review.   

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal, and the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, post-traumatic bilateral knee arthritis is related to his military service.     


CONCLUSION OF LAW

The criteria for service connection for post-traumatic bilateral knee arthritis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for post-traumatic bilateral knee arthritis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The July 1972 examination for service entrance found that the Veteran's lower extremities were normal.  In an adjunct medical history questionnaire he denied having or having had a trick or locked knee.  

In December 1973 the Veteran was seen after twisting a knee.  The next day his right knee was rechecked.  The pain was located in the anterior aspect below the patella and also on the posterior aspect of the knee.  When he walked on his toes his knee felt as if it were going to buckle.  On examination there was slight swelling of the knee and some discoloration.  A proper knee examination could not be performed because there was no table for him to lie down upon.  For this reason, he was sent to a camp dispensary for a formal examination, to include McMurrays test and Drawer's sign.  At the camp dispensary, it was again noted that he had swelling, described as moderate, of the right knee joint.  He had very poor range of motion.  McMurray's test could not be completed because the Veteran could not flex the knee sufficiently for examination.  Drawer's sign was negative.  There was significant tenderness over the area just below the patella.  Medial joint line tenderness was also present.  The joint was stable.  He had essentially full range of motion.  An X-ray of the Veteran's right knee was within normal limits.  The impression was a possible right medial meniscus injury.  He was to rest and given limited duty for 10 days.  

In May 1974 the Veteran was hit below the left patella.  An ace bandage was applied.  It was reported that he was struck on the left tibial tubercle.  The impression was a contusion.  Two weeks later, still in May 1974, when seen, he report having a lump on his left leg after being hit with a "2 x 4" two weeks earlier.  He was evaluated one week later, at which time it was reported that X-rays were within normal limits.  The impression was a healing contusion.  He was to apply hot soaks and be given limited duty for one week, and return to the clinic as needed.  

Later in May 1974 the Veteran complained of continued left knee pain.  His history of a left leg injury was noted and the impression was a contusion.  He was seen that same day at another clinic complaining of pain and limited motion.  The diagnosis was a contusion, but Osgood-Schlatter's disease was a diagnostic possibility.  

In June 1974 the Veteran was seen for a follow-up for possible Osgood-Schlatter's disease.  On examination, the area below his left knee was normal, although he had an ace bandage applied.  It was commented that he should not have any major problems because he had slight Osgood-Schlatter's disease.  However, later in June 1974, he was seen again complaining of left knee pain and reported that his left knee had given out during physical training.  

In July 1974 the Veteran was given light duty due to Osgood-Schlatter's disease for two weeks, which was later renewed for another two weeks later in July 1974, and again in early August 1974. In August 1974 it was reported that the Veteran continued to complain of Osgood-Schlatter's disease of both knees.  The examination for separation from service in August 1974 noted that the Veteran had Osgood-Schlatter's disease of the left knee.  

The Veteran's initial claim was received in May 1975 and he claimed, in pertinent part, service connection for left knee joint pain.  He reported having been treated in December 1974 by Dr. N. K. for left knee joint pain.  However, the Veteran failed to attend a scheduled VA examination in 1975 and, so, he was notified by letter of September 16, 1975, that the RO denied his claim on the basis that he had failed to attend the scheduled examination.  He was notified that no further action would be taken unless he informed VA of his willingness to report for an examination.  However, the Veteran did not respond. 

The Veteran filed a claim for service connection for multiple disabilities in October 2005, including service connection for Osgood-Schlatter's disease, reporting that he had surgery at VA on his right knee in April 2005.  

VA outpatient treatment (VAOPT) records in 2005 show that the Veteran had a right quadriceps tendon repair in April 2005, following which he underwent physical therapy.  In August 2005, it was reported that he had a history of a remote left knee tendon repair in 1970.  He was now experiencing left knee pain as a result of overuse following treatment for his right knee.  He was also treated for gout.  

On VA orthopedic examination in February 2006, the Veteran's claim file was not available.  It was noted that the Veteran was a poor historian and indicated that he did not remember exactly what had happened, but that he had problems with both knees during service.  He was now undergoing physical therapy for his knees.  He reported that his medical records had been burned and that there was no record of his treatment during service.  After service discharge, he reported that he had problems with both knees and continued to have pain.  He had right knee pain in February 2005 and had a spontaneous rupture of his right quadriceps tendon, which had been confirmed by an MRI, for which he had right knee surgery and, thereafter, physical therapy.  He reported that, prior to the right quadriceps tendon injury, his left knee had been worse but now the right knee was worse.  It was reported that the Veteran had been using a cane since 1990.  On physical examination, he had a surgical scar on the right knee but none was reported on the left knee.  X-rays revealed degenerative arthritis of each knee.  The diagnoses were bilateral knee degenerative arthritis, and right knee status post quadriceps tendon rupture and status post repair.  

In October 2006, the Veteran's representative submitted information from the Internet pertaining to Osgood-Schlatter's disease.  This information states that Osgood-Schlatter's disease is "a painful swelling of the bump on the front of the upper tibia (lower leg bone) in an area called the anterior tibial tubercle."  The disease was probably caused by micro trauma, i.e., small, usually unnoticed injuries caused by repetitive overuse that occurred before the complete maturity of the anterior tibial tubercle attachment.  As to prognosis, most cases resolved spontaneously in weeks or several months.  Adolescents should be allowed to participate in sports to the limit of their ability and comfort.  However, the disorder would resolve faster if activity was kept to a minimum.  Some cases might come and go, but most eventually resolved when the child finished growing.  

On VA examination in January 2010 the Veteran's claim file was reviewed.  The Veteran dated the onset of his bilateral knee disability to approximately 1972.  He reported that he had had physical therapy during service, but that his knee pain had persisted ever since.  He reported having had a laceration of the left knee during service which required a repair in 1973 or 1974.  On physical examination, he had bumps on both knees consistent with Osgood-Schlatter's disease.  X-rays of his knees revealed minimal degenerative changes.  The diagnoses were: (1) bilateral knee DJD, per imaging; (2) residuals status post right knee quadriceps tendon repair; and (3) no evidence of current active Osgood-Schlatter's disease found on examination.  

The examiner reported that it would be only with resort to mere speculation to opine whether or not the Veteran's current bilateral knee disabilities, which were bilateral knee DJD and right knee quadriceps tendon repair residuals, had their onset during service or were in any other way causally related to his active service or the result of his active service.   The rationale was that the STRs revealed several clinical visits for Osgood-Schlatter's disease, in 1973 for possible right medial meniscus pathology, and in May 1974 for a left knee contusion.  The separation examination listed Osgood-Schlatter's disease.  However the STRs were otherwise silent for any knee conditions, diagnoses, or physical findings.  The current medical literature conveyed that Osgood-Schlatter's disease was generally a self-limiting condition that usually resolved.  There were no available intervening records until the 2000 to 2005 timeframe to document any continuing chronic knee conditions or diagnoses.  Therefore, there was no currently available objective evidence that the Veteran's current bilateral knee disabilities, i.e., bilateral knee DJD and right knee quadriceps tendon repair residuals, had their onset during his service or were in any way related to or caused by his knee conditions reported during or caused by military service.  

In November 2010 the examiner that conducted the January 2010 VA examination rendered an addendum opinion.  That physician stated that, on careful review, there was no current objective evidence that would alter the prior opinion.  In August 2011 the same VA physician again restated his earlier opinion.  

Thereafter, the Veteran's service representative has submitted information from the Internet pertaining to Osgood-Schlatter's.  However, this information is essentially consistent with the opinions in 2010 and 2011 that Osgood-Schlatter's is essentially acute and transitory.  

In March 2013 the Board requested an advisory opinion from a VHA medical expert.  The expert was requested to identify all of the Veteran's currently diagnosed bilateral knee disorders and offer an opinion, with accompanying rationale, as to whether each was as likely as not to have begun or otherwise be related to military service, including in-service bilateral knee injuries, complaints, and/or treatment for Osgood Schlatter's disease. 

In May 2013 a VA medical expert replied, stating that contributing factors to knee pain related to military service were well-documented service-connected injuries with significant physical findings contemporaneously and subsequently recorded.  The Veteran's ongoing knee complaints were documented in his primary care notes.  It was reasonable to expect that significant trauma increased the risk of subsequent post-traumatic degenerative arthritis.  It was reasonable to assume that this had been a contributing factor to the Veteran's current symptoms.  

The VA medical expert further stated that other contributing factors that were not connected to military service were (1) a history of gout; (2) morbid obesity; (3) Osgood-Schlatter's disease; (4) quadriceps tendon rupture and repair; (5) receiving Worker's Compensation for unknown injury or injuries; (6) a possible history of additional prior knee surgeries (in addition to the quadriceps tendon repair); and (7) an incomplete chart.  As to gout, this was an underlying metabolic vulnerability not related to a service-connected injury.  Morbid obesity was also not caused by service-connected injuries.  The Osgood-Schlatter's disease was neither likely to be a source of ongoing symptoms, nor was it caused by any service-connected injury.  Rather, it occurred during skeletal growth but the Veteran's military service was during adulthood and, so, this was most likely an incidental finding and present prior to military service.  The quadriceps tendon rupture and repair was after military service and not related to it, but it had resulted in some limitation of strength and motion.  Records relating to receiving Worker's Compensation for an unknown injury were not available for review but any associated injuries might be relevant but because any such injuries would have occurred after military service they would not be caused by military service.  The matter of a possible history of additional prior knee surgeries was not clear from a review of the chart but any additional injuries or surgeries would be relevant; however, arthroscopic surgery was typically done after a specific injury and, so such surgery would not likely be related to service.  It was also stated that the review by the expert was limited by the lack of a documented current thorough evaluation and imagining of the knees.   

Later in May 2013 the Board requested clarification of the opinion and to particularly discuss in-service findings of the knees as well as the Veteran's competent and credible statements regarding continuity of knee symptomatology, i.e., pain, since military service, as were addressed in the prior VA opinions.  

In July 2013 the VA medical expert created an addendum to the May 2013 opinion.  It was stated that the Veteran had post-traumatic bilateral knee osteoarthritis which was likely related to the well-documented service-connected injuries with significant physical findings contemporaneously and subsequently recorded.  His ongoing knee complaints were documented in his primary care notes.  It was reasonable to expect that significant trauma increased the risk of subsequent post-traumatic degenerative arthritis.  It was reasonable to assume that this had been a contributing factor to the Veteran's current symptoms.  

It was further stated that the post-traumatic bilateral knee osteoarthritis was the Veteran's primary diagnosis and the primary cause of pain and disability in both knees.  It was more likely than not to have been primarily caused by the described service-connected injuries.  This was expected to be a progressive condition which would progressively worsen over time, although the degree and extent or worsening and the timetable, could not be predicted.  

The remaining contributing factors (numbers one through six as listed in the May 2013 opinion) were not caused by any service-connected injury and were not more likely than not the primary cause of the Veteran's current knee arthritis.  The gout, morbid obesity, quadriceps tendon rupture and repair would contribute to the Veteran's current symptoms and disability of the knees; and possible additional post-service injuries and possible additional post-service knee surgeries could possibly contribute to current knee symptoms and disability.  

As an initial matter, the Board observes that, as previously discussed, there is evidence of in-service injuries to both knees.  Moreover, the record reveals a current diagnosis of a bilateral knee disorder, i.e., post-traumatic bilateral knee osteoarthritis.  In this regard, the Board observes that the evidence overall shows that, even though Osgood-Schlatter's disease was noted on the Veteran's service separation examination, he does not currently have Osgood-Schlatter's disease.  Also, the physician that rendered the opinions in 2010 and 2011 in essence concluded that, following any acute injury or injuries during service, the Veteran made a full recovery from the Osgood-Schlatter's disease and that Osgood-Schlatter's disease is unrelated to the subsequent DJD and right quadriceps tendon rupture, each of which is not shown until decades later.  Additionally, while a meniscal injury of the right knee was suspected during service, no meniscal pathology of either knee has ever been confirmed.  Moreover, with respect to the right quadriceps tendon rupture, the evidence clearly shows that such was an injury that occurred after the Veteran's military service.  Therefore, what remains for resolution is the matter of a nexus between the Veteran's in-service injuries and his current diagnosis of post-traumatic bilateral knee osteoarthritis.     

In this regard, the Board finds that the Veteran's statements of continuous knee symptoms since his military service to be competent and credible because they are supported by contemporaneous in-service clinical records, i.e., injuries of each knee during service, and are subject to lay observation.  Additionally, while the earliest post-service clinical evidence of knee symptoms does not antedate approximately 2005, the mere absence of contemporaneous and corroborating clinical evidence of knee symptomatology does not give rise to a foundation from which it can be concluded that it would be expected that there would be corroborating contemporaneous clinical evidence of knee symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. at 221, 224 (2011) (VA may weigh a claimant's lay statements against the absence of contemporary medical evidence but there must first be a proper foundation for drawing inferences against a claimant from an absence of documentation, i.e., to demonstrate that such silence has a tendency to prove or disprove a relevant fact, such that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Indeed, in this case the Veteran initially filed a claim for left knee disability only shortly after military service, in 1975.  

There are also conflicting medical opinions addressing the etiology of the Veteran's current bilateral knee disorder.  Weighing against the Veteran's claim are the 2010 and 2011 medical opinions.  In this regard, such opinions were rendered by a physician after a review of the Veteran's STRs, a prior VA examination report in 2006, and medical literature.  Moreover, the opinion of the physician is supported by the numerous citations to supporting evidence in the claims files extending over a period of years as well as the information on file obtained from the Internet.  

Weighing in favor of the claim is the opinion in May 2013, and addendum in July 2013, of a VA medical expert.  Together, the opinion and addendum are that the Veteran's current arthritis of the knees is post-traumatic in origin, and is due to in-service injuries.  The medical opinions in 2013 were also rendered by a physician after an exhaustive review of the Veteran's STRs, including the prior VA examination report in 2006 and the opinions obtained in 2010 and 2011.  

In weighing conflicting medical evidence and opinions, the Board may favor the opinion of one competent medical expert over another.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) and Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Here, the VA examiner in 2010/2011 and the VA expert in 2013 each had the claims file for review.  The Board is persuaded that the opinions expressed by the VA expert rely more heavily on the chain of events which are corroborated by documentary evidence, are consistent with medical literature, and the opinions are more in keeping with the circumstances of this case.  For these reasons, the Board accords greater weight to the opinions of the VA expert.  This being the case, the Board concludes that the favorable and unfavorable evidence is at least in equipoise and, so, the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for post-traumatic bilateral knee osteoarthritis is warranted. 


ORDER

Service connection for post-traumatic bilateral knee osteoarthritis is granted.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


